— Appeal from a judgment of the County Court of Schenectady County (Reilly, Jr., J.), rendered May 11, 1992, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant contends on this appeal that his guilty plea allocution was insufficient. By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant has failed to preserve for judicial review any challenge to the factual basis for the plea (see, People v Lopez, 71 NY2d 662). In any event, our review of the minutes of the plea reveals that County Court made sufficient inquiry of defendant and that the plea was knowingly, voluntarily and intelligently made (see, People v Canee, 155 AD2d 764).
Weiss, P. J., Yesawich Jr., Levine, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed.